PER CURIAM.
Appellant, defendant in the criminal court of record, seeks review of his conviction for armed robbery. The only issue preserved is the sufficiency of the evidence on identification of the culprit.
A review of the record reveals substantial, competent evidence which, if believed by the trier of fact, establishes beyond and to the exclusion of a reasonable doubt that the appellant was the culprit and, therefore, the judgment of conviction and sentence here under review should be affirmed upon the authority of Wright v. State, Fla.App.1966, 182 So.2d 264; Yant v. State, Fla.App.1966, 192 So.2d 297; Parker v. State, Fla.App.1968, 216 So.2d 476.
Affirmed.